DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 15-26, 28 and 29 are pending in the application, claim 27 is withdrawn from consideration due to Applicant’s election.  Claims 3, 7-14 are canceled.
Amendments to claims 1, 15 and new claims 28 and 29, filed on 10/15/2020, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §102/103 rejection of claims 1-6, 15-25 made of record in the office action mailed 7/15/2020, page 3, paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed 10/15/2020.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the adhesive penetrates the insulation”.  It is unclear as to which insulation claim 2 refers.  Claim 1, from which claim 2 depends, recites “a reinforced insulation assembly” and “a high-temperature, rigid insulation”.  It is unclear as to if the insulation of claim 2 is the insulation assembly or the rigid insulation.
Claim 4 recites “an outer surface of the insulation”.  It is unclear as to which insulation claim 4 refers.  Claim 1, from which claim 4 depends, recites “a reinforced insulation assembly” and “a high-temperature, rigid insulation”.  It is unclear as to if the insulation of claim 4 is the insulation assembly or the rigid insulation.
Claim 6 recites “the adhesive penetrates the insulation, and a depth of the adhesive within the insulation”.  Claim 1, from which claim 6 depends, recites “a reinforced insulation assembly” and “a high-temperature, rigid insulation”.  It is unclear as to if the insulation of claim 6 is the insulation assembly or the rigid insulation.
Claim 26 recites “the insulation is capable of an operating temperature”.  Claim 1, from which claim 26 depends, recites “a reinforced insulation assembly” and “a high-temperature, rigid insulation”.  It is unclear as to if the insulation of claim 26 is the insulation assembly or the rigid insulation.


Claim Rejections - 35 USC § 102
Claims 1, 4 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guozhong et al. (CN 202194262, see machined translated version).
Regarding claim 1, Guozhong et al. teach a reinforced insulation assembly (paragraphs [0002], [0007]) comprising a high-temperature, rigid insulation formed from perlite silicate (paragraphs [0007], [0008]), and a reinforcement layer (paragraphs [0007], [0008]); and glue (adhesive) (paragraph [0007]), wherein the reinforcement layer is fully embedded or coated in the adhesive (paragraphs [0007], [0008]).
The product-by-process limitations “the insulation is pre-formed or molded” and “adhesive applied to an outer rigid surface of the insulation for attaching the insulation to the reinforcement layer” would not be expected to impart distinctive structural characteristics to the reinforced insulation assembly.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that 
Regarding claim 4, Guozhong et al. teach wherein the reinforcement layer covers 100% of an outer surface of the insulation (paragraphs [0007], [0008], Figs. 1 and 2).
Regarding claim 26, Guozhong et al. teach wherein the insulation is formed from perlite silicate and therefore is capable of an operating temperature between 601°F – 1500°F (paragraphs [0007], [0008]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guozhong et al. (CN 202194262, see machined translated version).
Regarding claim 5, Guozhong et al. teach wherein the reinforcement layer is a fiberglass mesh (paragraphs [0007], [0008]).
Guozhong et al. do not disclose wherein the fiberglass mesh defines a grid profile having a plurality of openings each having a length between 1.0 mm to 10.0 mm and a width between 1.0 mm to 10.0 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in length and width involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the openings length and width of Guozhong et al. in order to impregnate the glue and increase the strength and integrity of the insulation board (Guozhong et al., paragraphs [0007], [0008]).

Claims 2, 6, 15-25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guozhong et al. (CN 202194262, see machined translated version) in view of Whitaker et al. (US Patent Application No. 2009/0130389).
Guozhong et al. are relied upon as disclosed above.
Regarding claim 2, Guozhong et al. fail to teach wherein the adhesive penetrates the insulation.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the insulation (page 1, paragraph [0008]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive of Whitaker et al. in the 
Regarding claim 6, Guozhong et al. teach wherein the reinforcement layer is embedded with the adhesive (paragraphs [0007], [0008]).
Guozhong et al. fail to teach wherein the adhesive penetrates the insulation, and a depth of the adhesive within the insulation is between 0.25 mm to 3.0 mm.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the insulation (page 1, paragraph [0008]).
Whitaker et al. do not disclose wherein a depth of the adhesive within the insulation is between 0.25 mm to 3.0 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in depth involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the depth of the adhesive of Whitaker et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive of Whitaker et al. in the insulation of Guozhong et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
Regarding claim 15, Guozhong et al. teach a reinforced insulation assembly (paragraphs [0002], [0007]) comprising insulation formed from rigid perlite silicate, the insulation having an operating temperature of at least 601°F (paragraphs [0007], 
Guozhong et al. fail to teach wherein the adhesive penetrates the surface of the insulation, wherein the adhesive is selected from the group consisting of: polyvinyl alcohol adhesive, acrylic adhesive, vinyl acrylic adhesive, clay alcohol adhesive, starch/dextrin adhesive, vinyl acetate ethylene adhesive, and starch clay polyvinyl alcohol adhesive.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the insulation (page 1, paragraph [0008]), wherein the adhesive is acrylic adhesive (page 1, paragraph [0008], page 2, paragraph [0031], page 4, paragraph [0052]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic adhesive of Whitaker et al. in the insulation of Guozhong et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
The product-by-process limitations “pre-formed or molded insulation” and “adhesive applied to an outer rigid surface of the insulation, the adhesive attaches the reinforcement layer to the insulation” would not be expected to impart distinctive structural characteristics to the reinforced insulation assembly.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the reinforced insulation assembly of Guozhong et al., as modified by Whitaker et 
Whitaker et al. do not disclose wherein the adhesive penetrates the surface of the insulation to a depth no greater than 3.0 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in depth involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the penetration depth of Whitaker et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
Regarding claim 16, Guozhong et al. teach wherein the reinforcement layer is a fiberglass mesh (paragraphs [0007], [0008]).
Guozhong et al. do not disclose wherein the grid profile of the reinforcement layer has a plurality of openings each having a length between 1.0 mm to 10.0 mm and a width between 1.0 mm to 10.0 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in length and width involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the openings length and width of Guozhong et al. in order to impregnate the glue and increase the strength and integrity of the insulation board (Guozhong et al., paragraphs [0007], [0008]). 
Regarding claim 17, Guozhong et al. fail to teach wherein the reinforced insulation assembly is configured to wrap around a pipe, a tank, or a valve, and the adhesive and the reinforcement layer are provided on the outer surface of the insulation relative to the pipe.  However, Whitaker et al. teach an insulation assembly (page 1, 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insulation assembly of Guozhong et al. on a pipe as that of Whitaker et al. in order to improve resistance to abuse from the outside elements and forces, including weather (Whitaker et al., page 1, paragraph [0002]).
Regarding claim 18, Guozhong et al. fail to teach wherein the adhesive has a melting temperature greater than 250°F, a blocking temperature greater than 115°F, and a glass transition temperature greater than -4°F and less than 86°F.  However, 
Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the insulation (page 1, paragraph [0008]), wherein the adhesive is acrylic adhesive which reads on Applicant’s claimed melting temperature greater than 250°F, a blocking temperature greater than 115°F, and a glass transition temperature greater than -4°F and less than 86°F (page 1, paragraph [0008], page 2, paragraph [0031], page 4, paragraph [0052]) 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic adhesive of Whitaker et al. 
Regarding claim 19, Guozhong et al. fail to teach wherein the adhesive has a viscosity between 1,000 cP and 10,000 cP, and a pH between 4 and 7.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), wherein the adhesive is acrylic adhesive which reads on Applicant’s claimed viscosity between 1,000 cP and 10,000 CP and between 4 and 7 (page 1, paragraph [0008], page 2, paragraph [0031], page 4, paragraph [0052]) 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic adhesive of Whitaker et al. in Guozhong et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
Regarding claim 20, Guozhong et al. teach wherein the reinforcement layer is embedded with the adhesive (paragraphs [0007], [0008]).
Guozhong et al. do not disclose wherein a combination of the adhesive and the reinforcement layer have a depth of 1.0 mm to 13.0 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in depth involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the depth of the adhesive of Guozhong et al. in order to increase the strength and integrity of the insulation board (Guozhong et al., paragraphs [0007], [0008]). 
Regarding claim 21, Guozhong et al. fail to teach wherein the adhesive is selected from the group consisting of: polyvinyl alcohol adhesive, acrylic adhesive, vinyl acrylic adhesive, clay alcohol adhesive, starch/dextrin adhesive, vinyl acetate ethylene adhesive, and starch clay polyvinyl alcohol adhesive.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the insulation (page 1, paragraph [0008]), wherein the adhesive is acrylic adhesive (page 1, paragraph [0008], page 2, paragraph [0031], page 4, paragraph [0052]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic adhesive of Whitaker et al. in Guozhong et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
Regarding claim 22, Guozhong et al. fail to teach wherein the reinforced insulation assembly is configured to wrap around a pipe, a tank, or a valve, and the adhesive and the reinforcement layer are provided on the outer surface of the insulation relative to the pipe.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the insulation (page 1, paragraph [0008]), wherein the adhesive is acrylic adhesive (page 1, paragraph [0008], page 2, paragraph [0031], page 4, paragraph [0052]), wherein the insulation assembly is configured to wrap around a pipe, and the adhesive and the reinforcement layer are provided on the outer surface of the insulation relative to the pipe (page 1, paragraph [0002], page 4, paragraph [0048]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insulation assembly of Guozhong et al. on a pipe as that of Whitaker et al. in order to improve resistance to abuse from the outside elements and forces, including weather (Whitaker et al., page 1, paragraph [0002]).
Regarding claim 23, Guozhong et al. fail to teach wherein the adhesive has a melting temperature greater than 250°F, a blocking temperature greater than 115°F, and a glass transition temperature greater than -4°F and less than 86°F.  However, 
Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the insulation (page 1, paragraph [0008]), wherein the adhesive is acrylic adhesive which reads on Applicant’s claimed melting temperature greater than 250°F, a blocking temperature greater than 115°F, and a glass transition temperature greater than -4°F and less than 86°F (page 1, paragraph [0008], page 2, paragraph [0031], page 4, paragraph [0052]) 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic adhesive of Whitaker et al. in Guozhong et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
Regarding claim 24, Guozhong et al. fail to teach wherein the adhesive has a viscosity between 1,000 cP and 10,000 cP, and a pH between 4 and 7.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising insulation and an adhesive (page 4, paragraph [0047]), the adhesive penetrates the 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic adhesive of Whitaker et al. in Guozhong et al. in order to adhere the insulation member together (Whitaker et al., page 4, paragraph [0052]).
Regarding claim 25, Guozhong et al. teach wherein the reinforcement layer is embedded with the adhesive (paragraphs [0007], [0008]).
Guozhong et al. do not disclose wherein a combination of the adhesive and the reinforcement layer have a depth of 1.0 mm to 13.0 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in depth involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the depth of the adhesive of Guozhong et al. in order to increase the strength and integrity of the insulation board (Guozhong et al., paragraphs [0007], [0008]). 
Regarding claim 28, Guozhong et al. teach a reinforced insulation assembly (paragraphs [0002], [0007]) comprising a first layer formed of rigid insulation consisting of perlite silicate having an operating temperature of at least 601°F (paragraphs [0007], [0008]); a second layer directly above the first layer including a mixture of an adhesive and the rigid insulation (paragraphs [0007], [0008]).  
Guozhong et al. fail to teach a third layer directly above the second layer including the adhesive and a fourth layer directly above the third layer including a 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layers of Whitaker et al. on the first and second layer Guozhong et al. in order to improve resistance to abuse from the outside elements and forces, including weather (Whitaker et al., page 1, paragraph [0002]).
Regarding claim 29, Guozhong et al. fail to teach further comprising a fifth layer directly above the fourth layer including the adhesive.  However, Whitaker et al. teach an insulation assembly (page 1, paragraph [0002]) comprising a first layer including adhesive and a second layer above the first layer including a combination of the adhesive and a reinforcement mesh, further comprising a fifth layer directly above the fourth layer including the adhesive (page 1, paragraph [0008], page 4, paragraphs [0052], [0054]-[0056]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layers of Whitaker et al. on the first and second layer Guozhong et al. in order to improve resistance to abuse from the outside elements and forces, including weather (Whitaker et al., page 1, paragraph [0002]).


Response to Arguments
Applicant's arguments filed 10/15/2020 with respect to claims 1, 2, 4-6, 15-26, 28 and 29 of record have been carefully considered but are moot due to the new grounds of rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/27/2021